Name: Commission Regulation (EC) No 586/94 of 16 March 1994 making imports of Atlantic salmon subject to observance of the minimum price (text with EEA relevance)
 Type: Regulation
 Subject Matter: prices;  fisheries;  trade;  tariff policy
 Date Published: nan

 17. 3 . 94No L 74/26 Official Journal of the European Communities COMMISSION REGULATION (EC) No 586/94 of 16 March 1994 making imports of Atlantic salmon subject to observance of the minimum price (Text with EEA relevance) the present Regulation ; whereas, steps should be taken to give these products continued access to the Community market ; whereas, accordingly, the minimum price should not apply to imports of these products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 HAS ADOPTED THIS REGULATION : of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EEC) No 1 891 /93 (2), and in particular Article 24 (2) thereof, Article 1 Whereas because of the disturbances caused on the Community market by imports of Atlantic salmon at abnormally low prices, the Commission, by Regulation (EC) No 274/94 (3), made imports of Atlantic salmon falling within CN codes ex 0302 12 00, ex 0303 22 00, ex 0304 10 13 and ex 0304 20 13 observe a minimum price until 15 March 1994 in order to prevent any threat to the objectives of Article 39 of the Treaty as regards in parti ­ cular producers' incomes ; 1 . (a) The release for free circulation in the Community of Atlantic salmon falling within CN codes ex 0302 12 00, ex 0303 22 00, ex 0304 10 13 and ex 0304 20 13 shall be subject to the condition that the free-at-frontier price must be no less than the minimum import price given in the Annex hereto. (b) The conditions in subparagraph (a) shall not apply where the Member State of landing is satisfied that the salmon landed was caught at sea in accordance with the recommendations made by the Interna ­ tional Baltic Sea Fishery Commission and landed directly in a Community port. 2. This Regulation shall not apply to products which are proved already to have left the supplier country on the date of its entering into force and to have no possible destination other than the Community. 3. Interested parties shall furnish proof, to the satisfac ­ tion of the competent customs authorities, by means of all customs and transport documents, that the conditions referred to in paragraph 1 , or, where appropriate, those referred to in paragraph 2, have been met. Whereas, in view of the foreseeable volume of imports and import prices, the threat of disturbance of the market in salmon remains and this situation risks continuing or even worsening in the months to come, with a possible effect on other fishery products ; whereas this situation is causing serious commercial difficulties in the fisheries sector and, given the current exceptional circumstances, the sector is demanding the adoption of immediate measures ; whereas, therefore, a minimum import price constitutes the strictly necessary measure of protection to deal with this situation ; Article 2 Whereas some salmon is fished at sea in accordance with the recommendations made by the International Baltic Sea Fishery Commission and exported to the Community in quantities small in relation to the Community market but significant in terms of the export trade of the fishing countries concerned ; whereas prices for these products are customarily below the minimum import prices set by This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 388, 31 . 12. 1992, p. 1 . (2) OJ No L 172, 15. 7. 1993, p. 1 . (3) OJ No L 32, 5 . 2. 1994, p. 31 . It shall apply until 17 May 1994. 17. 3 . 94 Official Journal of the European Communities No L 74/27 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission ANNEX SPECIES : Atlantic salmon (Salmo salar) : CN codes : ex 0302 12 00 , ex 0303 22 00, ex 0304 10 13 and ex 0304 20 13, fresh, chilled or frozen (in ecu per net tonne) Description of product Minimum price on importation  Whole 2 970  Gutted 3 300  Gutted without head 3 630  Fillets 4 290